Citation Nr: 9927507	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  98-10 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES


1.  Entitlement to service connection for bilateral hand 
disability.

2.  Entitlement to service connection for bilateral hip 
disability.

3.  Entitlement to service connection for left knee 
disability.

4.  Entitlement to an evaluation in excess of 10 percent for 
bilateral pes planus.

5.  Entitlement to an evaluation in excess of 10 percent for 
endometriosis.

6.  Entitlement to a compensable evaluation for right knee 
disability.


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel

REMAND

The veteran served on active duty from February 1992 to 
December 1995.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July and August 1996 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia.  Following receipt of the 
veteran's notice of disagreement, the RO issued a statement 
of the case in August 1997 with a cover letter informing her 
of the requirement that she submit a substantive appeal 
within 60 days of the date of the issuance of the statement 
of the case or within the remainder, if any, of the one year 
period following the dates of the letters notifying her of 
the July and August 1996 rating decisions.  She was also 
informed that any request for an extension of an appeal 
period should be filed before the expiration of the appeal 
period.

In October 1997, jurisdiction over the claims folder was 
transferred to the RO in Indianapolis, Indiana.  Although 
that RO informed the veteran in a letter of October 23, 1997, 
that the period for filing a substantive appeal had expired, 
it issued a supplemental statement of the case in May 1998 
informing the appellant that she had 60 days from the date of 
the mailing of the supplemental statement of the case in 
which to perfect her appeal with the submission of a 
substantive appeal.  A substantive appeal was subsequently 
received from the appellant within 60 days of the mailing of 
this supplemental statement of the case.

The Board notes that in the May 1998 supplemental statement 
of the case, the RO cited an opinion of the VA General 
Counsel, VAOPGCPREC 9-97, in support of its conclusion that 
the period for filing a substantive appeal had not expired.  
In this opinion, it was essentially held that if a claimant 
has not yet perfected an appeal and VA issues a supplemental 
statement of the case in response to evidence received within 
the one-year period following the mailing date of 
notification of the determination being appealed, the 
appellant is entitled to 60 days from the mailing date of the 
supplemental statement of the case to respond and perfect an 
appeal, even if the 60-day period would extend beyond the 
expiration of the one-year period.  It was further held that 
if VA receives additional material evidence within the time 
permitted to perfect an appeal, VA is required to issue a 
supplemental statement of the case even if the one-year 
period following the mailing date of the notification of the 
determination being appealed will expire before VA can issue 
the supplemental statement of the case.  

The RO determined that this General Counsel opinion was 
applicable to the facts of this case because VA examinations 
were ordered before the expiration of the appeal period, 
notwithstanding the fact that the VA examinations were not 
performed until November 1997, well after the expiration of 
the appeal period.  The Board can not agree with the RO's 
interpretation of the VA General Counsel's opinion.  It 
appears to the Board that no evidence pertinent to any of the 
issues on appeal was received after the issuance of the 
statement of the case in August 1997 until the period for 
perfecting the appeal with the submission of a substantive 
appeal had expired.  

The Board finally notes that additional evidence relevant to 
the veteran's claims was received at the Board in September 
1999.  The RO has not had an opportunity to consider the 
veteran's claims in light of this evidence.

In light of these circumstances and in accordance with 
VAOPGCPREC 9-99, the case is REMANDED to the RO for the 
following:

1.  The veteran should be issued a 
statement of the case explaining why 
the Board is preparing to dismiss 
her appeal for lack of a timely 
substantive appeal.  She should be 
informed of the applicable legal 
criteria and should be provided a 
copy of VAOPGCPREC 9-97.  Then, she 
should be afforded a reasonable 
opportunity to respond. 

2.  The RO should also consider the 
veteran's claims in light of the 
additional evidence received at the 
Board in September 1999.

Thereafter, the case should be returned to the Board for 
further appellate action.  No action is required of the 
appellant until she is otherwise notified by the RO.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



